Citation Nr: 1009172	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee.  A February 2006 rating decision denied 
service connection for arthritis of the left shoulder.  An 
April 2008 rating decision granted service connection for 
PTSD and for residual scars due to a shell fragment wound of 
the left shoulder, rated 30 percent and zero percent, 
respectively.  A videoconference hearing was held before the 
undersigned acting Veterans Law Judge in June 2009.  

In a notice of disagreement to the April 2008 rating 
decision, the Veteran expressed dissatisfaction with the 
initial ratings assigned for his PTSD and left shoulder 
scars, and a statement of the case for both issues was issued 
in August 2008.  However, in his substantive appeal, received 
in August 2008, the Veteran indicated that he wanted to limit 
his appeal to the issue involving an increased initial 
evaluation for PTSD.  Therefore, the issue involving an 
increased initial rating for residuals scars of the left 
shoulder is not currently before the Board at this time.  
38 C.F.R. § 20.200 (2009)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  





REMAND

The Board finds that additional evidentiary development is 
required before it can adjudicate the issues on appeal.  This 
development includes obtaining records from the Social 
Security Administration, scheduling the Veteran a VA 
examination to determine whether he has arthritis in his left 
shoulder as a result of service, and to obtain any 
outstanding treatment records since 2008.

At the video hearing in June 2009, the Veteran testified that 
he was recently awarded Social Security Administration (SSA) 
disability due to his service-connected PTSD and for left 
shoulder and back disabilities.  Although this information 
was only recently disclosed, VA has an obligation to attempt 
to obtain the Social Security Decision and the medical 
records used in reaching that determination.  See Baker v. 
West, 11 Vet. App. 163 (1998) (holding that "VA is required 
to obtain evidence, including decisions by administrative law 
judges from the SSA, and to give that evidence appropriate 
consideration and weight.")

Concerning the remaining issue on appeal, the Veteran claims 
that he developed arthritis in his left shoulder as a result 
of his confirmed shell fragment wound injury.  Although the 
Veteran was examined by VA in March 2008, the examiner did 
not offer any opinion as to the etiology of the arthritis in 
his left shoulder.  As the Veteran sustained trauma to the 
left shoulder area in service, and is now shown to have 
arthritis in the shoulder joint, the obvious question is 
whether there is any etiological relationship between the in-
service event and his current disability.  A VA medical 
opinion is therefore needed to answer this question.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R.   § 3.159(c)(4) (part of 
VA's duty to assist under VCAA is to provide the Veteran with 
an examination if, as in this case, there is competent 
evidence of a current disability, and the evidence indicates 
that the disability may be related to an event in service.)  

The record indicates that the Veteran may be receiving 
ongoing treatment for his PTSD and left shoulder arthritis, 
which is most likely at the Nashville VA Medical Center.  
Therefore, the RO/AMC should also request his most recent 
treatment records since 2008.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159 (2008); see also Bell v. 
Derwinski, 2 Vet. App.611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("... an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Accordingly, the claim is REMANDED for the following action:  

1.  Please take appropriate steps to 
obtain all outstanding medical records 
pertaining to treatment for the Veteran's 
PTSD and left shoulder problems since 
March 2008.  The most likely source of 
treatment is the Nashville VA Medical 
Center, but this should be clarified by 
the RO/AMC.

2.  The AMC should obtain from the Social 
Security Administration all records 
pertaining to the Veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any identified arthritis of 
the left shoulder.  All indicated tests 
and studies are to be performed.  The 
claims file must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified arthritis of the 
left shoulder is related to the shell 
fragment injuries in service.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any identified disability and 
service, this should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

